Citation Nr: 9900433	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for numbness of the 
forearm and fingers of the right hand.

2.  Entitlement to service connection for the residuals of a 
right elbow disability.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Marine Corps League




REMAND

The veteran had active service from April 1985 to January 
1989.  This matter comes before the Board of Veterans 
Appeals (hereinafter Board) on appeal from an August 1993 
rating decision of the Department of Veterans Affairs 
(hereinafter VA) regional office in New Orleans, Louisiana 
(hereinafter RO) which denied entitlement to service 
connection for numbness of the forearm and fingers of the 
right hand, a right elbow injury, flat feet, and a back 
disability.  

An appellant will be accorded full right to representation in 
all stages of an appeal. 38 C.F.R. § 20.600 (1998).  The 
veteran in this case is represented in his appeal by Marine 
Corps League.  Although it is noted that a VA Form 646, 
Statement of Accredited Representation In Appealed Case, was 
received by the RO in August 1998, it is not included in the 
evidence of record.  However, the VA Form 8, Certification of 
Appeal, dated in September 1998 noted that a VA Form 646 was 
not of record and an adequate time had been allowed for its 
submission.  As such, there are conflicting statements in the 
record as to the submission of a VA Form 646.  Accordingly, 
in order to full representation, the case is remanded for the 
RO to associate the VA Form 646 noted to have been received 
in August 1998, if there is such a document.  Otherwise, the 
RO should determine whether the veteran's representative at 
the state level wishes to make any statement on appeal.  If 
so, the RO should provide the representative the claims file 
in order to prepare a VA Form 646.  If the representative has 
nothing further to present, the RO should note in the claims 
file that an opportunity to make a presentation was made and 
declined.

Thereafter, subject to applicable appellate procedures, the 
case is to be returned to the Board as appropriate.  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
or by the United States Court of Veterans Appeals 
(hereinafter Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

	
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
